UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4483



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN MOORE, a/k/a Carles Tyson Moore,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CR-03-262)


Submitted:   October 29, 2004           Decided:    November 17, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Monica L. Dillon,
Special Assistant United States Attorney, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sean Moore, a federal prisoner, was indicted on one count

of possession of marijuana by a prison inmate, in violation of 18

U.S.C. § 1791(a)(2) (2000).           Moore moved to dismiss the indictment

on the grounds that his detention in administrative segregation for

five and a half months prior to his indictment violated his due

process     and    speedy    trial    rights        under    the   Fifth     and   Sixth

Amendments.        The district court denied the motion.                    Following a

bench trial, the district court found Moore guilty and sentenced

him   to    four    months    in    prison     to    run     consecutively      to   his

undischarged sentence. Moore appealed, asserting that the district

court erred by denying his motion to dismiss the indictment.

Finding no merit to his claims, we affirm.

             Regarding Moore’s Fifth Amendment claim, a defendant “may

invoke     due    process    to    challenge    delay       both   before    and   after

official accusation.”         Doggett v. United States, 505 U.S. 647, 655

n.2 (1992).       To determine whether preindictment delay violates the

Due Process Clause of the Fifth Amendment, we examine: (1) whether

the defendant can show that he has suffered any actual substantial

prejudice; and (2) if so, whether the reasons for the delay justify

the prejudice to the defendant.              United States v. Automated Med.

Labs., Inc., 770 F.2d 399, 403-04 (4th Cir. 1985); see Jones v.

Angelone, 94 F.3d 900, 907 (4th Cir. 1995) (noting that defendant’s

burden is a heavy one).            Because Moore failed to demonstrate any


                                        - 2 -
actual prejudice in this case, we conclude that he failed to

establish a due process violation.

            Turning to Moore’s Sixth Amendment claim, he argues that

his placement in administrative segregation deprived him of his

right to a speedy trial.      However, “[t]he speedy trial right does

not apply to . . . preindictment delay because that right does not

attach until the defendant has been arrested or indicted.”        Jones,

94 F.3d at 906 n.6.    Confinement in administrative segregation is

not equivalent to an arrest or accusation for Sixth Amendment

purposes.    See United States v. Daniels, 698 F.2d 221, 223 (4th

Cir.   1983).    Therefore,    Moore’s    placement   in   administrative

segregation did not trigger his right to a speedy trial under the

Sixth Amendment.

            Accordingly, we affirm Moore’s conviction.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                  - 3 -